Title: To Thomas Jefferson from C. W. F. Dumas, 6 December 1790
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lehaie 6e. Dec. 1790

Je commence cette Dépeche par la chûte, aujourd’hui avérée, des plats tyrans Van der Noot, Van Eupen, &c. Si leur regne ephémere ne s’est pas étendu jusqu’ici, ce n’est ni leur faute, ni  celle de certains personnages qui n’osent plus les patroniser trop ouvertement, sans laisser néanmoins de nourrir encore quelque apparence de leur inclination pour eux. On cache mal le dépit qu’on a, de ce que sagement l’Empereur ne veut rien avoir à faire avec leur prétendu Haut et Puissant Congrès souverain, qui vient d’expirer à Bruxelles, mais seulement avec les Etats de chaque Province séparément; comme aussi de ce que les opérations des troupes Autrichiennes ne sont pas subordonnées à la Dictature d’un prétendu Congrès-Médiateur, subordonné lui-même, dit-on, à certaine grande personne qui se flattoit d’engager ainsi l’Empereur à une garantie réciproque de la révolution opérée ici il y a 3 ans.
du 7e. Mr. De Mercy a reçu un Courier, qui lui apprend la soumission, non seulement du Brabant, mais aussi de la Flandre et du Hainaut. Limbourg et Namur avoient déjà fait la leur. Ainsi tout est dit: et il n’est plus question de la Médiation ni de la Garantie de l’Angleterre, de la Prusse et de cette République. Par conséquent, le coup est manqué.
En Angleterre on n’en est encore qu’aux complimens avec le nouveau Parlement. Après cela, on leur fera croire, s’il leur plait, que les Cabanes de Nootka et les Baleines qui se laisseront prendre loin de possessions Espagnoles, valent 4 millions Sterling, comme aussi, que l’arc toujours plus tendu de leur crédit est un garant plus sûr des 5½ milliards tournois qu’ils doivent, que les biens nationaux ne le sont en France des 4½ milliards tournois que celle-ci doit.
A tout prendre, l’Empereur paroît avoir fait une sage paix à Reichenbach, et je crois voir venir le temps où il s’en trouvera mieux que ceux qui la lui ont fait faire. Cela ne m’empeche pas d’applaudir aussi au refus de la Russie de faire sa paix sous garantie, comme à un coup de politique très fine. Le temps développera mon idée.
Le Décret de l’Assemblée Nationale en France du 27 Nov., pour assermenter le Clergé, a reveillé plus que jamais l’attention des amis et des ennemis de cette révolution-là. L’hiérarchie proteste, le Pape, dit-on, s’en mêlera aussi; mais les François, Dieu merci, ne sont pas des Brabançons.
La Banque d’Amsterdam est encore à ¼ p % au-dessous du pair, après avoir été jusqu’à 2 p % au-dessous. Les uns attribuent ce discrédit à la décadence du Commerce; d’autres, à une raison qu’il seroit imprudent d’écrire; d’autres, à l’émigration de nombre de rentiers qui, depuis la révolution appellée bénie ont, dit-on,  exporté peu à peu 100 millions de florins.-Quoiqu’il en soit, la chose est sans exemple dans l’histoire de cette republique.
du 15e. Dec. Mr. De Mercy et les Ministres des 3 Puissances médiatrices, dont la médiation est devenue inutile, viennent, par manière d’acquit de ce qui avoit été conclu à Reichenbach, de si[gner] une courte convention, par laquelle elles garantissent la Constitution des Belges sur le pied de ce qu’elle étoit sous l’Empereur Charles VI. Nous pourrons avoir cette Piece demain ou après-demain; ainsi j’attendrai, pour l’expédition de ma Dépeche, ce complément de la Pacification Belgique.
Permettez-moi, Monsieur, un mot encore sur le Chapitre des Paquebots réguliers Américains. Pour que ce moyen de Correspondance avec l’Europe fût entierement en la puissance des Etats-unis, l’on pourroit avoir 3 malles séparées dans chaque Paquebot, et par conséquent 3 messagers qui, dès leur arrivée à Helvoet, partiroient, l’un pour Paris par Ostende et Dunkerque, l’autre pour Londres par Harvich ou Douvres, et le troisième par Rotterdam et Lahaie &c., à Amsterdam, et reviendroient à bord avant l’expiration du mois, avec les Dépeches des Agens Américains, &c., dans ces Places respectives.
Je finis la présente par l’invocation de la bénédiction divine, à l’occasion du prochain renouvellement d’année, sur les Etats-unis, sur leur Auguste Congrès et Administration, et sur la personne et famille de Votre Excellence, de qui je suis avec le plus vrai respect, Le très-humble, très-Obéissant & fidele Serviteur

C W F Dumas


P.S. Un rentier de mes amis, qui a des Effets Américains dans son Portefeuille, m’apprend que ceux de la Dette liquidée à Amsterdam, sont montés à 1025; et que ceux du Congrès sont toujours au pair avec le comptant, ce qui n’est le cas d’aucun autre Emprunt en ce pays.

